DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 14 Sep 2022 for application number 16/888,261. The Office hereby acknowledges receipt of the following and placed of record in file: Applicant Arguments/Remarks, and Claims.
Claims 1-7, 9-17, and 19-20 presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murdoch et al. [hereinafter as Murdoch] (US 2020/0098466 A1) in view of Roberts et al. [hereinafter as Roberts] (US 2008/0275912 A1).
In reference to claim 1, Murdoch teaches a system for displaying refreshment outlooks, the system comprising a computing device, the computing device designed and configured to: 
retrieve a user profile from a profile database [para 0080 discloses retrieving a user profile from a database]; 
determine a refreshment position using the user profile [para 0080 discloses an area determined by a user profile]; 
select current refreshment possibilities contained within the refreshment position [paras 0095-0097 discloses selecting items from particular grocers, for example]; 
training a machine learning model using first training data, the first training data comprising historical user profile data correlated to historical refreshment targets [paras 0066-0067, 0072-0073, 0133-0134 discloses a machine learning system that learns meal plan data based on historical and user profile information; para 0085 discloses previous menu configurations and particular foods that an individual has preferred, i.e. historical refreshment targets/descriptions; para 0169 discloses generating meal plan options based on user preferences in a profile and updating previously generated meal plans];
output a refreshment target, using the user profile, wherein outputting the refreshment target further comprises outputting the refreshment target from the machine-learning model [para 0080 discloses generating a meal plan using profile information; Abstract discloses a machine learning model to output a menu]; 
examine current refreshment possibilities and the refreshment target, wherein the examining the current refreshment possibilities comprises: 
training a refreshment classifier using second training data, the second training data comprising historical user profile data correlated to historical refreshment descriptions [paras 0066-0067, 0072-0073, 0133-0134 discloses a machine learning system that learns meal plan data based on historical and user profile information; para 0085 discloses previous menu configurations and particular foods that an individual has preferred, i.e. historical refreshment targets/descriptions; para 0169 discloses generating meal plan options based on user preferences in a profile and updating previously generated meal plans; para 0105 discloses that grapefruit juice is classified as inhibiting activity of certain digestive enzymes and should be excluded from a user’s meal plan, i.e. refreshment description];
generating the refreshment classifier, wherein the refreshment classifier utilizes the current refreshment possibilities as an input, and outputs refreshment descriptions for the current refreshment possibilities; and order the current refreshment possibilities as a function of the refreshment descriptions and the user profile [para 0105 discloses that grapefruit juice is classified as inhibiting activity of certain digestive enzymes and should be excluded from a user’s meal plan, i.e. refreshment description; this determination is based off of user profile information, for instance, that the user should not have certain food items based on dietary restrictions; paras 0084, 0086-0088, 0126-0127 discloses the ability to analyze and sort/order foods based on various factors, including user profile information and whether food is suitable for a user]; and generate a refreshment outlook [para 0209 discloses generating or modifying a meal plan menu based on available food sources].
However, while Murdoch teaches output a refreshment target, using the user profile, wherein outputting the refreshment target further comprises outputting the refreshment target from the machine-learning model [para 0080 discloses generating a meal plan using profile information; Abstract discloses a machine learning model to output a menu], Murdoch does not explicitly teach:
wherein the user profile comprises genetic risk factor data of a user; inputting at least the genetic risk factor data of the user to the machine-learning model.
Roberts teaches wherein the user profile comprises genetic risk factor data of a user; inputting at least the genetic risk factor data of the user to the machine-learning model [para 0018 discloses providing a supplementation recipe based on a unique genetic profile of an individual; para 0072 gives an example that someone with a genetic risk should eat certain types of food].
It would have been obvious to one of ordinary skill in art, having the teachings of Murdoch and Roberts before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Murdoch to include the functionality as taught by Roberts in order to obtain a refreshment system in which genetic risk factor data from a user profile may be used to suggest refreshments to an individual. 
One of ordinary skill in the art wanted to be motivated to obtain a refreshment system in which genetic risk factor data from a user profile may be used to suggest refreshments to an individual to provide a personalized supplementation assessment to help reduce the risk of disease and the effects of environmental stress on a particular individual [Roberts, para 0003].

In reference to claim 2, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the user profile is generated from a user self-assessment [para 0076 discloses a user profile may include various user preferences].

In reference to claim 3, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to identify a refreshment combination preference using the user profile [para 0076 discloses a user profile may include food preferences].

In reference to claim 4, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to generate a refreshment algorithm, wherein the refreshment algorithm utilizes the user profile as an input, and outputs a refreshment preference [para 0077 discloses determining a meal plan based on a user profile using an algorithm].

In reference to claim 5, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: receive an input from a refreshment provider wherein the input identifies current refreshment possibilities; and identify the refreshment provider in reference to the refreshment position [para 0095 discloses determining food items available at a local grocery store, for example].

In reference to claim 6, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: retrieve an element of user data contained within the user profile; and generate a target algorithm wherein the target algorithm utilizes the element of user data as an input, and outputs the refreshment target [para 0080 discloses determining a meal plan using profile information; para 0076 discloses a user profile may include various user preferences which may be used to determine a meal plan].

In reference to claim 7, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: determine a deficiency between the current refreshment possibilities and the refreshment target; and suggest a replacement intended to cure the deficiency [claim 12 discloses providing additional meals to address a nutritional deficiency].

In reference to claim 9, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: retrieve a logged refreshment entry contained within the user profile; and adjust the refreshment target using the logged refreshment entry [para 0099 discloses a food log, which may be used to adjust meal options].

In reference to claim 10, Murdoch and Roberts teach the invention of claim 1.
Murdoch teaches The system of claim 1, wherein the computing device is further configured to: receive a refreshment selection contained within the refreshment outlook from a user client device; and organize transmission of the refreshment selection using the user profile [para 0095 discloses determining food items available at a local grocery store, for example, to include as part of a meal plan].

	In reference to claims 11-17, claims 11-17 are rejected for the same reasons as that of claims 1-7, respectively 
In reference to claims 19-20, claims 19-20 are rejected for the same reasons as that of claims 9-10, respectively.

Response to Arguments
The objection to claim 18 has been removed; the claim is cancelled.
Applicant contends that the prior art does not teach, “training a machine learning model using first training data, the first training data comprising historical user profile data correlated to historical refreshment targets” and “training a refreshment classifier using second training data, the second training data comprising historical user profile data correlated to historical refreshment descriptions”; Examiner respectfully disagrees. Murdoch teaches, “training a machine learning model using first training data, the first training data comprising historical user profile data correlated to historical refreshment targets” and “training a refreshment classifier using second training data, the second training data comprising historical user profile data correlated to historical refreshment descriptions” [paras 0066-0067, 0072-0073, 0133-0134 discloses a machine learning system that learns meal plan data based on historical and user profile information; para 0085 discloses previous menu configurations and particular foods that an individual has preferred, i.e. historical refreshment targets/descriptions; para 0169 discloses generating meal plan options based on user preferences in a profile and updating previously generated meal plans; para 0105 discloses that grapefruit juice is classified as inhibiting activity of certain digestive enzymes and should be excluded from a user’s meal plan, i.e. refreshment description]. That is Murdoch teaches a machine learning system that learns what types of foods and meal plans would best suit a user, based on a user profile and historical user preferences. The refreshment targets and descriptions can be any number of foods or food restrictions, and/or meal plans. Therefore, the prior art reasonably teaches the aforementioned claim limitations.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Mimassi (US-20210216920-A1) discloses a machine learning algorithm that builds a model identifies needs of restaurants and patrons based historical and profile data [para 0146].
ALKAN et al. (US-20190073601-A1) discloses a machine learning model that recommends meals based on historical data and profile data [para 0062].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW CHUNG/Examiner, Art Unit 2173    

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173